Exhibit 10.2 

GABLES RESIDENTIAL SERVICES, INC.

CONFIDENTIAL NEGOTIATED SETTLEMENT AND RELEASE OF ALL CLAIMS

This Confidential Negotiated Settlement and Release of All Claims ("Agreement")
is entered into between Gables Residential Services, Inc., ("Employer") and
Stephen G. Sweet ("Individual"), to set forth the terms for separation of their
employment relationship and final resolution of all issues between them and
payment of termination severance benefits.

In consideration of the mutual promises, covenants, and agreements set forth in
this Agreement, the adequacy and sufficiency of which are acknowledged,
Individual and Employer agree as follows: 

1.         Individual's employment with Employer will cease for all purposes on
May 3, 2002 ("Termination Date").  

2.         In consideration of Individual's past services and for the other
agreements made by Individual herein, Employer shall pay Individual's regular
bi-weekly salary through May 3, 2002.  Payments provided through May 3, 2002
will be paid and sent to Individual in accordance with Employer's normal
bi-weekly payroll schedule, less applicable deductions for state and federal
taxes and any health insurance premiums incurred at Individual's election, on
such amount. 

Employer agrees to pay Individual twenty-six (26) weeks salary (representing
$93,600.00), sixty-five (65) hours accrued vacation (representing $5,850.00),
less applicable deductions for state and federal taxes on such amount. Payments
provided herein will be made on May 31, 2002.

Employer further agrees to pay Individual a super bonus for the satisfactory
completion of Meyer Park II and White Oak (representing $246,258.00), (less
$6,250.00) less applicable deductions for state and federal taxes on such
amount.  Payments provided herein will be made on May 31, 2002.

Employer agrees that all restricted stock grants issued to Individual will fully
vest effective May 30, 2002.

All other compensation, bonuses, benefits, and entitlements to benefits will
cease as of the Termination Date.

3.         The Employer shall continue to provide Individual all health
insurance benefits at the current level through May 31, 2002.  Subsequent to May
31, 2002, the Employer will extend to Individual the right to continue health
insurance at Individual's own expense for up to eighteen (18) months, as may be
required by and pursuant to the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act of 1986.  Notification of the ability to continue
these benefits shall be extended to Individual according to the COBRA
notification requirements. 

4.         Within ten (10) days of receipt of business expense reimbursement
claims, Employer will, pursuant to its standard business reimbursement policy,
process and pay to Individual reasonable and customary business expenses claimed
by Individual to have been incurred.  

 

Confidential Negotiated Settlement and Release of all Claims, Page 1,
initials    /s/ SS  

5.         Individual hereby fully, finally, completely, and generally releases
and forever discharges Employer, its predecessors, successors, affiliates,
officers, directors, associates, agents, and representatives, from any and all
claims, actions, charges, complaints, demands, or causes of action, whatever
kind or character, whether now known or unknown, arising from, relating to, or
in any way connected with Individual's employment with or separation of
employment from Employer.  This includes, but is not limited to, any contractual
claims, additional compensation.  Tortuous conduct, wrongful discharge or
discrimination in employment on the basis of race, color, sex, pregnancy,
national origin, religion, age under the Age Discrimination in Employment Act,
or disability, if any, Individual may have, including attorney's fees and costs,
occurring on or before the effective date of this Agreement.  This Release
includes, but is not limited to, all claims under Title VII of the Civil Rights
Act of 1964, and amendments thereto; the Americans with Disabilities Act; the
Age Discrimination in Employment Act; the Fair Labor Standards Act; and all
other comparable state, federal, or local laws or ordinances regulating the
employment relationship and prohibiting employment discrimination, occurring on
or before the date of execution of this Agreement.

Likewise, Employer agrees to release Individual from any and all claims,
actions, demands, and causes of action of whatever kind or character, whether
now known or unknown, that it may have or claim to have against Individual that
are in any way connected with Individual's employment with the Company.

6.         Individual represents that Individual has not filed any complaints,
charges or lawsuits against Employer with any governmental agencies or courts
and that Individual will not do so.  If Individual currently has on file any
complaints, charges, or lawsuits, Individual will request such agency or court
to withdraw Individual from the matter and to dismiss with prejudice such
matter.  Furthermore, Individual will not file, bring or pursue any claims,
charges, complaints or other actions against Employer on their own or on behalf
of Individual.

7.         Individual agrees not to divulge any information that is of a
confidential or proprietary nature relative to the Employer, such as insider
information.  Individual agrees to return to Employer all documents and other
property in Individual's possession that were originated by anyone, including
Individual, as part of Individual's duties for the Employer, that are part of
the Employer's business records, of which the Employer has any ownership or
possessory rights.  Individual agrees to return and represents that Individual
has returned the originals and all copies of such documents and property to
representatives of the Employer at the time this Agreement is executed by the
parties.  Individual hereby agrees that Individual will provide Employer with
any and all password(s) to computer files of which Individual has knowledge and
allow Employer to confirm such password(s).

Notwithstanding the foregoing, Individual will assume ownership of the Company
issued cellular phone and related accessories and ownership of the Company
issued Compaq computer.

8.         Individual agrees to keep confidential all information contained in
this Agreement and that its terms will not be disclosed or divulged by
Individual to anyone at any time, other than to Individual's confidential
advisors or pursuant to a court order or other legally binding requirement.

9.         From and after the date of presentment of this Agreement, Individual
shall not, directly or indirectly, take any action which is in fact, or is
intended to be, contrary to the interests of the Employer, nor will Individual
disparage or make negative, derogatory or defamatory statements about Employer.

Confidential Negotiated Settlement and Release of all Claims, Page 2,
initials     /s/ SS

 

 

10.        Individual acknowledges and agrees that Individual has read the
provisions of this Agreement and that Individual has had a sufficient
opportunity to discuss thoroughly the Agreement with Individual's confidential
advisors prior to signing below, that the contents and meaning of this document
are understood by Individual in full, and that Individual enters into this
document voluntarily and without coercion. 

11.       This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements, understandings, or
representations, if any, between the parties.  This Agreement, offer of this
Agreement, and compliance with this Agreement shall not constitute or be
construed or deemed as an admission of liability or wrongdoing on the part of
the Employer of any violation of the rights of Individual but, rather, such
liability or wrongdoing is expressly denied. 

12.       This Agreement is made in the State of Texas and shall be interpreted
under the laws of said state.  Its language shall be construed as a whole,
according to its fair meaning, and not strictly for or against either party. 

13.       Should any part of this Agreement be determined by any court to be
illegal or invalid, the validity of the remaining parts shall not be affected
thereby and, said illegal or invalid part shall be deemed not to be part of this
Agreement. 

14.       This Agreement is binding on Individual's heirs, successors, assigns,
administrators, executors, and representatives and shall inure to the benefit of
Employer, its successors, assigns, administrators, receivers, and trustees.

 


GABLES RESIDENTIAL SERVICES, INC.



 

By:  /s/ Chris D. Wheeler    
       Chris D. Wheeler
       Chairman and Chief Executive Officer

Presented this date: /s/ May 23, 2002




Confidential Negotiated Settlement and Release of all Claims, Page 3,
initials     /s/ SS






 


NOTICE TO INDIVIDUAL

The law requires that you be advised and you are hereby advised that you have up
to twenty-one (21) days to consider this Agreement and to consult with an
attorney prior to executing this Agreement should you desire.  If you accept the
terms of this Agreement, it must be signed by you, notarized, and returned to
Joni Kay Bastuba, Vice President of Human Resources, Gables Residential
Services, Inc., 6551 Park of Commerce Blvd., Suite 100, Boca Raton, Florida,
33487, within twenty-one (21) days, which is on or before 5:00 PM on May 22,
2002.  After the execution of this Agreement by you, you have a period of seven
(7) days in which you may revoke this Agreement.  

 


INDIVIDUAL'S STATEMENT

I have read the Agreement; reviewed and discussed it with Employer prior to
execution; been afforded the necessary time to review the Agreement and to
consult with the advisor of my choice; and I fully understand its term and
conditions.  Therefore, I hereby indicate my agreement by signing below on
this   /s/ 16th day of   /s/ May, 2002.

/s/ Stephen G. Sweet
Stephen G. Sweet

Before me, the undersigned notary public, on this day personally appeared   /s/
Stephen G. Sweet   ("Individual") known to me to be the person whose name is
subscribed to on the foregoing agreement and acknowledged to me that it was
executed for the purpose of and consideration therein expressed; that it was
executed as a free and voluntary act after having read it fully and having
conferred with person(s) desired, including an attorney; and that it was
executed by Individual without threat, force, fraud, or duress; and that at the
time of the execution of this agreement, Individual was completely sober,
competent, and capable of understanding the character of her/his acts was in
complete charge of her/his faculties and capable of executing this instrument
and understanding the significance of her/his acts.

Signed this day 5/16/02        /s/ Kristmas A. Marron

                                            Notary Public, State of Texas 

 

Confidential Negotiated Settlement and Release of all Claims, Page 4,
initials     /s/ SS

 